Citation Nr: 0633911	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-25 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  What schedular evaluation is warranted for tinnitus, to 
include separate 10 percent ratings for each ear, since 
December 10, 2001?

2.  What evaluation is warranted from December 10, 2001, for 
bilateral hearing loss?  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that granted entitlement to service 
connection for tinnitus and bilateral hearing loss and 
assigned 10 percent and non compensable ratings respectively, 
effective from December 10, 2001.

In November 2002, after filing a notice of disagreement with 
a June 2002 rating decision that, among other things, denied 
entitlement to service connection for a left elbow 
disability, the veteran withdrew this claim.  38 C.F.R. 
§ 20.204(b) (2006) (a substantive appeal may be withdrawn at 
any time before the Board promulgates a decision).  
Accordingly, the only issues on appeal are as stated on the 
cover page of this decision.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently under consideration were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized the issues on 
appeal as set forth on the preceding page.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.




FINDING OF FACT

Since December 10, 2001, the veteran's service-connected 
tinnitus has been assigned a 10 percent rating, which is the 
maximum schedular rating authorized under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus since 
December 10, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006); Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, there is no provision for assignment of 
a separate 10 percent schedular evaluation for tinnitus of 
each ear.  The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and 38 C.F.R. § 4.87, Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, in July 2006 the stay of adjudication of 
tinnitus rating cases was lifted.  

The November 2002 rating decision assigned the veteran's 
service connected tinnitus the maximum schedular rating 
available for tinnitus effective from October 28, 2002.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a separate schedular evaluation for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA), has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Therefore, further discussion of the VCAA is not 
warranted.


ORDER

A schedular evaluation in excess of 10 percent for tinnitus, 
to include separate 10 percent ratings for each ear, is not 
warranted at any time since December 10, 2001.


REMAND

As to entitlement to a compensable rating for bilateral 
hearing loss, in a December 2002 statement the veteran 
expressed disagreement with the November 2002 rating decision 
that assigned his hearing loss a noncompensable rating.  
While the RO in a February 2003 rating decision thereafter 
readjudicated this claim, no further action was taken by the 
RO.  Hence, this issue must be remanded to the RO for the 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, this issue is REMANDED for the following action:

As to entitlement to compensable 
evaluation for bilateral hearing loss, 
the RO should issue a statement of the 
case.  If, and only if, the veteran files 
a timely substantive appeal, should this 
issue be returned for review by the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


